DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas A. Franklin, Attorney for Applicants, on 2/16/2021.
The application has been amended by the Examiner. The entire language of all claims is replaced as authorized by the Applicants:
1. 	(Currently amended)  A method for sensing angular motion using a microelectromechanical system (MEMS) gyroscope having a sense path output terminal and a resonator path output terminal, the method comprising:
	receiving, from the resonator path output terminal, a resonator signal generated in response to resonance of the MEMS gyroscope; 
generating a control signal at least in part based on: 
a first signal generated based on a time difference between a rising edge of the resonator signal and a rising edge of a reference signal; and 
a second signal generated based on a time difference between a falling edge of the resonator signal and a falling edge of the reference signal;  
controlling a frequency of a demodulating signal using the control signal;
receiving, from the sense path output terminal, a first sense signal generated in response to a Coriolis force; and
generating a second sense signal using the first sense signal and the demodulating signal.

2.	(Previously presented)  The method of claim 1, wherein the control signal is further generated at least in part based on an enabling signal, and wherein generating the control signal comprises controlling a state of a switch using the enabling signal.

3.	(Original)  The method of claim 2, wherein controlling the state of the switch comprises maintaining the switch in a non-conductive state when a ripple is received at the switch.  

4. 	(Original)  The method of claim 1, wherein generating a second sense signal using the first sense signal and the demodulating signal comprises mixing the first sense signal with the demodulating signal. 

5.	(Original)  The method of claim 1, further comprising determining a characteristic of the angular motion based on the second sense signal. 

6.	(Original)  The method of claim 1, further comprising generating the reference signal by providing the demodulating signal as input to a frequency divider. 

7.	(Original)  The method of claim 1, wherein controlling the frequency of the demodulating signal results in setting a duty cycle of the demodulating signal to be approximately 50%.

8. 	(Currently amended)  A system for sensing angular motion, the system comprising: 
circuitry configured to: 
receive, from a resonator path output terminal of a microelectromechanical system (MEMS) gyroscope, a resonator signal generated in response to resonance of the MEMS gyroscope; 
generate a control signal at least in part based on: 
a first signal generated based on a time difference between a rising edge of the resonator signal and a rising edge of a reference signal; and 
a second signal generated based on a time difference between a falling edge of the resonator signal and a falling edge of the reference signal;
control a frequency of a demodulating signal using the control signal; 
receive, from a sense path output terminal of the MEMS gyroscope, a first sense signal generated in response to a Coriolis force; and
generate a second sense signal using the first sense signal and the demodulating signal.

9.	(Previously presented)  The system of claim 8, wherein the control signal is further generated at least in part based on an enabling signal, wherein the circuitry is configured to control a state of a switch using the enabling signal.

10.	(Original)  The system of claim 9, wherein the circuitry is configured to control the state of the switch to maintain the switch in a non-conductive state when a ripple is received at the switch.  

11. 	(Original)  The system of claim 8, wherein the circuitry is configured to generate a second sense signal using the first sense signal and the demodulating signal at least in part by mixing the first sense signal with the demodulating signal. 

12.	(Original)  The system of claim 8, wherein the circuitry is further configured to determine a characteristic of the angular motion based on the second sense signal. 

13.	(Original)  The system of claim 8, wherein the circuitry is configured to obtain the reference signal by providing the demodulating signal as input to a frequency divider.
 
14.	(Original)  The system of claim 8, wherein the circuitry controlling a frequency of a demodulating signal results in setting a duty cycle of the demodulating signal to be approximately 50%.

15.	(Original)  The system of claim 8, further comprising the MEMS gyroscope.

16-20.	(Canceled)

21. 	(Currently amended)  A system for sensing angular motion, the system comprising: 
circuitry configured to: 
receive, from a resonator path output terminal of a microelectromechanical system (MEMS) gyroscope, a resonator signal generated in response to resonance of the MEMS gyroscope; 
control a frequency of a demodulating signal using a control signal generated at least in part based on: 
a first signal generated based on a time difference between a rising edge of the resonator signal and a rising edge of a reference signal; and 
a second signal generated based on a time difference between a falling edge of the resonator signal and a falling edge of the reference signal;
receive, from a sense path output terminal of the MEMS gyroscope, a first sense signal generated in response to a Coriolis force; and
generate a second sense signal using the first sense signal and the demodulating signal.

22.	(Previously presented) The system of claim 21, wherein the control signal is further generated at least in part based on an enabling signal, and wherein the circuitry is configured to control a state of a switch using the enabling signal.

23.	(Previously presented) The system of claim 22, wherein the circuitry is configured to control the state of the switch to maintain the switch in a non-conductive state when a ripple is received at the switch.  

24-25. 	(Canceled) 


26.	(Previously presented) The method of claim 1, wherein a relative duration of the first and second signals is indicative of the duty cycle of the resonator signal.

27.	(Previously presented) The system of claim 8, wherein a relative duration of the first and second signals is indicative of the duty cycle of the resonator signal.

Allowable Subject Matter
Claims 1-15, 21-23, 26, and 27 are allowed.  The following is an examiner’s statement of reasons for allowance.
In regards to the independent Claims 1, 8, and 21, the claims are allowed because the closest prior art, Kapusta, Lin, and Schaeffer, either singularly or in combination, fail to anticipate or render obvious a first signal generated based on a time difference between a rising edge of the resonator signal and a rising edge of a reference signal; and a second signal generated based on a time difference between a falling edge of the resonator signal and a falling edge of the reference signal, in combination with all other limitations in the claim as claimed and defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 2/12/2021, with respect to Claims 1, 8, and 21 have been fully considered and are persuasive.  The Final Rejection of all pending claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863